DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
AMENDMENT TO CLAIM
As of Claim 4: (Currently amended) A display apparatus, comprising an integrated display panel [as claimed in claim 1] and a signal processing circuit coupled to each of the photodiodes in the integrated display panel, wherein the signal processing circuit is configured to process electric signals obtained by at least part of the plurality of photodiodes for forming a target area image to acquire a RGB potential signal of the target area image and cause the integrated display panel to display the target area image, the plurality of photodiodes form an image acquisition circuit of at least one camera, the display apparatus further comprising a camera setting circuit coupled to the integrated display panel, wherein the camera setting circuit is configured to receive the settings of the number of cameras in the integrated display panel and the resolution of each of the cameras and group the plurality of photodiodes in the integrated display panel according to the number of the cameras and the resolution of each of the cameras such that the number of groups of the photodiodes is equal to the number of the cameras, and the signal processing circuit is configured to process electric signals obtained by individual groups of the plurality of photodiodes for forming the target area image, to acquire source file information of a plurality of target area sub-images corresponding to a plurality of groups of photodiodes and process the source file information of the plurality of target area sub-images to attain the RGB potential signal of the target area image.
Allowable Subject Matter
Claims 4,6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: See Applicant’s remark Page 1 and Non-Final Rejection mailed on 05/26/2012, Page 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697